UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) October 27, 2011 BUTLER NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Kansas (State or Other Jurisdiction of Incorporation) 0-1678 (Commission File Number) 41-0834293 (IRS Employer Identification No.) 19920 W. 161st Street, Olathe, Kansas (Address of Principal Executive Offices) (Zip Code) 913-780-9595 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits Exhibit 99 Press release by Butler National Provides Strategic Vision and Preview of Remarks to be Made at Fiscal Year 2011 Annual Shareholder Meeting On October 27, 2011 Butler National Corporation issued a press release providing strategic vision and preview of remarks to be made at fiscal year 2011 Annual Shareholder Meeting.See attached Exhibit 99. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BUTLER NATIONAL CORPORATION (Registrant) October 27, 2011 Date /S/ Clark D. Stewart Clark D. Stewart (President and Chief Executive Officer) October 27, 2011 Date /S/ Angela D. Shinabargar Angela D. Shinabargar (Chief Financial Officer)
